Name: Commission Regulation (EEC) No 2090/89 of 12 July 1989 adopting measures for the supply of raw sugar from beet harvested in the Community to Portuguese refineries during the 1989/90 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 199/1313 . 7. 89 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2090/89 of 12 July 1989 adopting measures for the supply of raw sugar from beet harvested in the Community to Portuguese refineries during the 1989/90 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EEC) No 1069/89 (2), and in particular Article 9 (6) and the second subparagraph of Article 39 thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purpose of the common agricultural policy (3), as last amended by Regu ­ lation (EEC) No 1636/87 (4), and in particular Article 12 thereof, Whereas the second subparagraph of Article 9 (4) of Regulation (EEC) No 1785/81 stipulates that, to the extent necessary for the supply of refineries, provision may be made for the same measures as those taken in regard to raw sugar produced in the French overseas departments to be applied to raw sugar produced from beet harvested in the Community ; whereas the raw sugar forward supply estimate for all refineries indicates that such sugar is available for Portuguese refineries for the 1989/90 marketing year ; Whereas Commission Regulation (EEC) No 2089/89 Q lays down for the period 1 July 1989 to 31 January 1990 measures for the disposal of raw sugar produced in the French overseas departments and intended for refining in the European regions of the Community ; whereas these measures consist of a flat-rate aid for transport to those regions and a refining aid ; whereas the abovementioned raw sugar forward supply estimate indicates, after taking account of the quantities imported by Portugal at a reduced levy in accordance with the provisions of the first and second subparagraphs of Article 303 of the Act of Accession of Spain and Portugal, the existence of a supplementary requirement for the Portuguese refineries ; whereas this requirement can be met for the 1989/90 marketing year from supplies available in the Community by making available to the refineries a quantity of sugar, expressed as white sugar, obtained from beet harvested in the Community ; whereas the application to this sugar of the measures provided for in the second subparagraph of Article 9 (4) of Regulation (EEC) No 1785/81 makes such action possible at the least cost ; whereas consequently the same aid measures should be adopted for these quantities of raw beet sugar as those prescribed by Council Regula ­ tion (EEC) No 2225/86 of 15 July 1986 laying down measures for the marketing of sugar produced in the French overseas departments and for the equalization of the price conditions with preferential raw sugar (*); Whereas certain detailed rules relating to the determina ­ tion of weights and sugar yields should be laid down, particularly in the case of transport in bulk in the same vessel but on behalf of several sellers ; Whereas in general a considerable period of time elapses between the date on which the sugar in question is loaded and that on which the formalities required for payment of the aid by the competent agency are concluded on arrival ; whereas provision should therefore be made for advance payment ; Whereas suitable control provisions with regard to the refined sugar, including a definition of the term 'refining', should be laid down ; . Whereas, for conversion into escudos of the aid amounts, the conversion rate applicable to the transport aid and to the advance of that aid should be the agricultural conver ­ sion rate in force on the day when the bill of lading is made out for the sugar transported, all of which will be transported by sea, and, in so far as the refining aid is concerned, the conversion rate should be the agricultural conversion rate in force on the day when the sugar in question is refined ; Whereas Commission Regulation (EEC) No 2137/88 Q, as amended by Regulation (EEC) No 644/89 (8), deter ­ mined the quantities of raw sugar obtained from beet harvested in the Community intended, for the 1988/89 marketing year, for the Portuguese refineries and entitled hereby to benefit from the same aids as those granted for the raw sugar produced in the French overseas depart ­ ments ; whereas it was not possible for all of those quanti ­ ties to be refined in good time but, in being considered as working stock, those quantities are eligible for the re ­ fining aid for the 1989/90 marketing year ; whereas it is appropriate to provide that the refining aid should be applied to those quantities by attributing them to the quantities fixed in Article 1 of Regulation (EEC) No 2137/88 for the 1988/89 marketing year ; (') OJ No L 177, 1 . 7. 1981 , p. 4. (2) OJ No L 114, 27. 4. 1989, p. 1 . O OJ No L 164, 24. 6. 1985, p. 1 . (4) OJ No L 153, 13 . 6. 1987, p. 1 . (4 See page 11 of this Official Journal . ( «) OJ No L 194, 17. 7 . 1986, p. 7. 0 OJ No L 188, 19. 7. 1988, p. 28 . ( «) OJ No L 71 , 15. 3 . 1989, p. 16 . No L 199/14 Official Journal of the European Communities 13 . 7. 89 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, of the whole quantity delivered shall be applied to all the sugar in question ; (b) shall be paid on presentation by the refiner :  of the customs document of entry for consump ­ tion in Portugal or of the copy or photocopy of that document certified to be a true copy either by the body which approved the original document or by the official Portuguese services, and  the bill of lading, the results of the analyses and the final invoice. 2. The analyses shall be carried out on delivery, in respect of the entire shipment, by 250-tonne lots, by a laboratory approved by Portugal. 3 . An advance on the aid referred to in paragraph 1 may be paid, representing 90 % of the amount deter ­ mined on the basis of the weight shown on the pro ­ visional invoice converted into white sugar on the basis pf a standard yield of 94 %. Applications for advance payment shall be made by the refiner concerned and accompanied by the customs docu ­ ment of entry into Portugal, the bill of lading and the provisional invoice. HAS ADOPTED THIS REGULATION : Article 1 For the 1989/90 marketing year, flat-rate Community aids shall be granted, as an intervention measure, in accord ­ ance with the conditions set out in this Regulation, for the transport to and refining in Portugal of raw sugar obtained from beet harvested in the Community, up to a limit equivalent to 13 000 tonnes of white sugar. Article 2 1 . There shall be granted for the sugar referred to in Article 1 delivered to Portuguese refineries and within the prescribed limit : (a) a flat-rate aid for transport equal to the total aid granted during the 1989/90 marketing year under Article 2 of Regulation (EEC) No 2225/86 for the transport of raw sugar produced in the French over ­ seas departments ; and (b) an aid for refining in Portuguese refineries made up of : (aa) an amount per 100 kilograms of raw sugar of standard quality equal to the difference between the storage levy as referred to in the second subparagraph of Article 8 (2) of Regulation (EEC) No 1785/81 that was actually collected for the sugar in question and three times the amount of the monthly reimbursement of storage costs as referred to in the first subparagraph of Article 8 (2) of that Regulation which is applicable during the refining of the sugar ; and (bb) for each tenth of a percentage point of yield in excess of 92 %, an amount equal to 0,0387 % of the intervention price for raw sugar for the 1989/90 marketing year. 2. The aid specified in paragraph 1 shall be granted on application by the Portuguese undertakings refining the sugar in question to the competent Portuguese authorities. Article 3 1 . The transport aid referred to in Article 2 ( 1 ) (a): (a) shall, be applicable to the accepted arrival weight expressed as white sugar using the yield formula referred to in Article 1 (3) of Council Regulation (EEC) No 431 /68 0). In the case of transport in bulk which does not allow the identification of individual lots, the average yield Article 4 For the granting of the aid referred to in Article 2 ( 1 ) (b) : (a) the raw sugar concerned shall , at the refiner's request, be placed under customs control or under another form of administrative control providing the same safeguards ; (b) refining shall be understood to be the conversion of raw sugar as defined in Article 1 (2) (b) of Regulation (EEC) No 1785/81 into white sugar as defined in Article 1 (2) (a) of the said Regulation. Article 5 1 . The aids referred to in Article 2 ( 1 ) shall be granted only if the application presented by the refiner is accom ­ panied by evidence recognized by Portugal that the raw sugar in question was obtained from beet harvested in the Community and if the bill of lading for the transported sugar was drawn up on or after 1 July 1989 . 2. To permit the granting of the transport aid referred to in Article 2 ( 1 ) (a), the Commission shall notify the competent Portuguese authorities of the unit transport aid amounts applicable during the 1989/90 marketing year. 3 . Within two months following each relevant month, Portugal shall notify the Commission of the quantities, expressed as white sugar, for which the aid specified in Article 2 ( 1 ) has been granted and the sums corre ­ sponding to those quantities .(') OJ No L 89, 10 . 4. 1968 , p. 3 . 13 . 7. 89 Official Journal of the European Communities No L 199/ 15 day when the bill of lading for the transported sugar is drawn up ; (b) of the aid referred to in Article 2 ( 1 ) (b) shall be at the agricultural conversion rate applicable on the day when the quantity of sugar concerned is refined. Article 6 For the quantities of sugar falling within the quantity fixed in Article 1 of Regulation (EEC) No 2137/88 for which refining took place as from 1 July 1989, the refining aid in force during the 1989/90 marketing year by virtue of Article 2 (b) of this Regulation shall be appli ­ cable. The quantities so refined shall be attributed to the quantity fixed in Article 1 of Regulation (EEC) No 2137/88 for the 1988/89 marketing year. Article 7 The conversion into escudos : (a) of the aid referred to in Article 2 (1 ) (a) and of the advance payments referred to in Article 3 (3) shall be at the agricultural conversion rate applicable on the Article 8 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 July 1989 . For the Commission Ray MAC SHARRY Member of the Commission